Case 20-12122-amc       Doc 29   Filed 11/23/20 Entered 11/23/20 14:42:50         Desc Main
                                 Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
          CURTISS N. AYERS                                       NO. 20-12122 AMC
                                                                 CHAPTER 13

     STIPULATION /N RESOLUTION OF MOTION OF CAB EAST, LLC/FORD
  MOTOR CREDIT COMPANY, LLC FOR RELIEF FROM SIAy RE: A LEA,SED 2018
                     FORD F-150 VEHTCLE IDOC. 27]

          The parties, by counsel, agree as follows and request the same        brel   made an
Order of Court.
          1.    CAB East, LLC by Ford Motor Credit Company, LLC ("Ford Credit") is the
owner and lessor to Debtor, Curtiss N. Ayers, of        a 2018 Ford F-150 [V1N...63037],
motor vehicle ("Vehicle"), pursuant to the terms of a motor vehicle lease agreement
dated September 10,2018, ("Lease'). A copy of the Lease is attached to the Motion for
Relief and incorporated by reference. By its terms, the Lease terminates,Jianuary 10,
2022, at which time the automatic stay of the Bankruptcy Code will terminate and the
vehicle will no longer be property of the Estate.
          2.    The Lease was assumed in Debtor's confirmed Chapter 13 Plan.
          3.    Debtor shall continue to maintain casualty, liability and conrprehensive
insurance on the Vehicle, with Ford Credit named as loss payee and additiclnal insured
as required by the Lease and provide proof thereof.
          4.    As of November 23,2020, the account is past due $1,650.83 plus $1818
for reimbursement of the Motion for Relief filing fee; a total of $1831 .83 ("Arrearage").
          5.    Regular monthly payments on the Vehicle are $635.83 each.
          6.    Debtor shall make the regular monthly Lease payment due Derc;ember 10,
2020. Commencing with the payments due January 10, 2021, Debtor shall pay, in
addition to the regular monthly installment of $635.83, the sum of $457.96 I'or four (4)
consecutive months in order      to bring the account current. Thus, for the months of
January, February, March and April 2021, Debtor shall pay to Ford Credit, the sum of
$1,093.79 per month. Thereafter, regular monthly payments shall be merde                to   Ford
Credit in accordance with contract terms.
         Case 20-12122-amc        Doc 29        Filed 11/23/20 Entered 11/23/20 14:42:50              Desc Main
                                                Document     Page 2 of 2




                    T   All payments,shall be sent to Ford Credit with the accounl number
                                                                                          xxx-
             0016 noied thereon and .shall he mailed to Ford Credit, in the
f.
                                                                              absence of                  other
l            directions to:
                                            i


$
                                            '     Ford Motor Credit Company
                                                        pO Box 55000
F
E                                                       Drawer SSg53
I
L
                                                    Detroit, Mt 48255_0953
b


                    I'    In the event Qebtor fails fo make any payment when due or fails
                                                                                            to provide
             proof of appropriate insurance, then Ford Credit shall
                                                                    send written notice of the defauli
             by first class mail to Debtor's counsel as well as to Debtor addressed
                                                                                       to 41g Edmonds
             Avenue, Drexel Hill, PA 19026, lf the defauit relates to the failure
                                                                                  to have insurance or
             to make any payment wheniclue and the same is not cured within ten (10)
                                                                                          days from the
             date of the notice, then Fcirrl Credit rnay certify ihe default to the Court
                                                                                           to obtain an
            immediately effective [with waiver of F,R.B.P,40i]1(a)(3)l retief from stay order
                                                                                                to
            enforce its in rem rights as to the Vehicle, without need of further Court hearilg.
                   This may be signed      ipr   counterparts, electronically and/or by facsirnile.


h

r                                   Esquire
i           610 York Road, Ste. 200         I




            Jenkintown, PA     19040        :
                                                                           'alnut Street, Ste, 502
            Ig_W"?rd @ q e rS h.rneA:lgg "cog                       Philadelphia. PA 19107
            Fax. 215 886      1118          :


                                                                    0-ia{@sadeUp_uls.e_i:r
                                            ,




F'          NO OBJECTION/NO POSITION:


            AZ"$/,/k,-,bL._&rfuol
            ffil-If,                                       z:,3,)e,tst



L

I
[,
r
I
    t,




    I




    h
